Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 1 of 13




                       Exhibit G




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 2 of 13

                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 1

1                      UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                              OAKLAND DIVISION
4
5      ________________________________
                                                 )
6                                                )
       IN RE APPLE iPHONE TRUST                  ) CIVIL ACTION NO.
7      LITIGATION                                ) 4:11-cv-06715YGR
                                                 )
8      ________________________________)
9
10
11         ** HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY **
12                         REMOTE PROCEEDINGS OF
13          VIDEOTAPED DEPOSITION OF PHILLIP B. SHOEMAKER
14                       TUESDAY, JANUARY 12, 2021
15
16
17
18
19
20
21
22     REPORTED BY:      REAGAN EVANS, RPR, RMR, CRR, CCRR,
23                       CLR, CRC, CA CSR NO. 8176
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 3 of 13

                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 2

1      VIDEOTAPED DEPOSITION OF PHILLIP B. SHOEMAKER, TAKEN
2      REMOTELY ON BEHALF OF THE PLAINTIFF AT 9:04 A.M.,
3      TUESDAY, JANUARY 12, 2021, AT SAN DIEGO, CALIFORNIA,
4      BEFORE REAGAN EVANS, CA CSR NO. 8176, RPR, RMR, CRR,
5      CCRR, CLR, CRC.
6
7      APPEARANCES OF COUNSEL
8
9      FOR PLAINTIFF EPIC GAMES, INC.:
10          CRAVATH SWAINE & MOORE
11          BY:    YONATAN EVEN, ESQ.
12          BY:    AMAL EL BAKHAR, ESQ.
13          BY:    LAUREN KLOSS, ESQ.
14                 (ALL APPEARING REMOTELY)
15          825 EIGHTH AVENUE, SUITE 4043B
16          NEW YORK, NEW YORK 10019
17          YEVEN@CRAVATH.COM
18          AELBAKHAR@CRAVATH.COM
19          LKLOSS@CRAVATH.COM
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 4 of 13

                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 3

1      APPEARANCES OF COUNSEL (CONTINUED)
2
3      FOR CONSUMER CLASS PLAINTIFFS:
4            WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
5            BY:     BETSY C. MANIFOLD, ESQ.
6                    (APPEARING REMOTELY)
7            750 B STREET SYMPHONY TOWER, SUITE 1820
8            SAN DIEGO, CALIFORNIA 92101
9            (619) 239-4599
10           MANIFOLD@WHAFH.COM
11                   - AND -
12           BY:     AMANDA SALAS, ESQ.
13           270 MADISON AVENUE, 10TH FLOOR
14           NEW YORK, NEW YORK 10016
15           (212) 545-4600
16           SALAS@WHAFH.COM
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 5 of 13

                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 4

1      APPEARANCES OF COUNSEL (CONTINUED)
2
3      FOR DEVELOPER PLAINTIFFS:
4            HAGENS BERMAN SOBOL SHAPIRO LLP
5            BY:     BENJAMIN J. SIEGEL, ESQ.
6                    (APPEARING REMOTELY)
7            715 HEARST AVENUE, SUITE 202
8            BERKELEY, CALIFORNIA 94710-1948
9            (510) 725-3000
10           BENS@HBSSLAW.COM
11                   - AND -
12           CARLSON LYNCH LLP
13           BY:     ELIZABETH POLLOCK-AVERY, ESQ.
14                   (APPEARING REMOTELY)
15           1133 PENN AVENUE, 5TH FLOOR
16           PITTSBURGH, PENNSYLVANIA 15222
17           (412) 322-9243
18           EAVERY@CARLSONLYNCH.COM
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 6 of 13

                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 5

1      APPEARANCES OF COUNSEL (CONTINUED)
2
3      FOR APPLE:
4            GIBSON DUNN & CRUTCHER LLP
5            BY:     ZAINAB N. AHMAD, ESQ.
6                    (APPEARING REMOTELY)
7            200 PARK AVENUE, 47TH FLOOR
8            NEW YORK, NEW YORK 10166
9            (212) 351-4000
10           ZAHMAD@GIBSONDUNN.COM
11                   - AND -
12           BY:     HARRY R.S. PHILLIPS, ESQ.
13                   (APPEARING REMOTELY)
14           1050 CONNECTICUT AVENUE NW
15           WASHINGTON, DC 20036
16           (202) 887-3706
17           HPHILLIPS@GIBSONDUNN.COM
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 7 of 13

                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 6

1      APPEARANCES OF COUNSEL (CONTINUED)
2
3      FOR APPLE INC.:
4            BY:     KATE KASO-HOWARD, ESQ.
5            BY:     NOREEN KRALL, ESQ.
6                    (APPEARING REMOTELY)
7            ONE APPLE PARKWAY MS 169-2NYJ
8            CUPERTINO, CALIFORNIA 95104
9            (408) 783-8369
10           KKASOHOWARD@APPLE.COM
11           NKRALL@APPLE.COM
12
13
14     ALSO PRESENT:          NEIL GEORGE, VIDEOGRAPHER
15                            MATTHEW REISDORPH, REMOTE TECH
16                            TED WOJCIK, APPLE
17                            (ALL APPEARING REMOTELY)
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 8 of 13

                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                 Page 25

1       your profile on LinkedIn?
2             A    Yes, it does look accurate.
3             Q    And is your LinkedIn profile generally
4       accurate and current?
5             A    Generally, yes.
6             Q    And so if I look at the first page, it says
7       (as read and/or reflected:)
8                         I'm available to help
9                  developers get their apps onto the
10                 App Store, and have been advising
11                 numerous entities on the issues
12                 they face when getting removed from
13                 the App Store.
14                 Do you see that?
15            A    Yes, I do.
16            Q    And in what way do you help developers get
17      their apps into the App Store?
18            A    That's -- there's a variety of ways.              Most
19      developers have issues in just getting Apple to
20      re-review their apps.
21                 And I developed a technique that allows
22      those apps to get re-reviewed relatively quickly.
23            Q    And at a high level, can you explain what
24      that technique is?
25            A    To accurately describe the problems that

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 9 of 13

                    HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                 Page 26

1       they're facing and to send those -- send an e-mail
2       to the highest authorities at Apple that manage the
3       App Store.
4               Q     And who would those authorities be?
5               A                                                   .
6               Q     And when you say accurately describe the
7       problems that the app developer is facing, how does
8       the app developer know what exactly is the problem
9       that it's facing?
10              A     Because they get rejection notices from the
11      Apple -- the App Store Review team that tells them
12      what issues they are facing.
13              Q     Okay.
14                    And how often do you help developers with
15      issues with getting approved onto the App Store?
16              A     Could be once a month.       Could be once a
17      week.       It depends on -- just on people getting in
18      touch.       I helped someone last week, but nobody
19      recently has contacted me.
20              Q     Okay.
21                    And is there a difference in the way to
22      approach the issue if you're dealing with somebody
23      who is trying to get onto the App Store as opposed
24      to somebody who has been removed from the App Store?
25              A     Each one is different.       Each one is

                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 10 of 13

                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                  Page 118

1                   Do you see that?
2              A    Yes, I do.
3              Q
                                     ?
5              A    I'm not sure.        I don't remember what -- I
6       mean, there could be numerous contexts here, but I'm
7       not sure what they are.
8              Q    If you turn to page 32.
9              A    Okay.
10             Q    You see there are                         ?
11             A    Yes.
12             Q    And what does this list represent?




                               Veritext Legal Solutions
     212-267-6868                 www.veritext.com            516-608-2400
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 11 of 13

             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                           Page 119




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 12 of 13

             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                           Page 120




                          Veritext Legal Solutions
212-267-6868                 www.veritext.com            516-608-2400
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-17 Filed 01/25/21 Page 13 of 13
